ow significant index no department of the treasury internal_revenue_service washington d c yd q tax_exempt_and_government_entities_division dic sle ter pat ad in re company this letter constitutes notice that pursuant to your request of date as modified by your letter dated date your request for a waiver of the minimum fundin plan for the plan_year - case has been closed by this office standard for the above-named been withdrawn and the awaiver of the percent tax under sec_4971 of the internal_revenue_code aranted for the above-named plan for the plan_year ending ’ has been a the condition that the company’s application to the pbgc for a distress termination of the plan is approved if the distress termination application is not approved the company may request that the request for a waiver of the minimum_funding_standard for the plan_year ending ay has been withdrawn be re-opened for consideration the conditional waiver of the percent tax has been granted in accordance with b of the employee retirement income security act erisa the amount for which the conditional waiver has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as o the end of the plan_year for which the waiver has been granted to the extent such funding deficiency has not been corrected suv9eicud sec_4 the company is engaged in the manufacture and sale of a diverse line of customers primarily in th eastern half of the united_states according to information submitted the company was placed under state court receivership commenced a shutdown of its operations on request has been filed with the pbgc to effect request is still pending on a with in the the request and furthermore a distress termination of the plan this this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
